DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 and 21-24 are present for examination. Claims 1, 8 and 21 are the independent claims.
Response to Arguments
Applicant's arguments filed on October 21, 2020 have been fully considered but they are not persuasive. 
Applicant appears to argue, in page 7, paragraph 2, that Dalman teaches away from using glass-epoxy base material which can cause interconnection failure. And Dalman teaches, in page 8, paragraph 1, using a glass substrate to form the PIBO film, the adhesion layer is deposited on the PIBO film, rather than directly onto the glass substrate.
Respectfully, Dalman does not appear to disclose the molybdenum adhesion layer is deposit on the glass substrate.  In reviewed of the current amendment, the Examiner finds that Dalman teaches an adhesion layer comprising molybdenum (Col. 7, line 66) being applied in direct contact to a PIBO film and silent as to teach the PIBO film is “an epoxy”. However, Dalman further teaches, in Col. 13, line 17, a PIBO epoxy base material is conventional in making electrical component. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Dalman with that of Boyko to provide a conventional epoxy film substrate in direct contact with the adhesion layer of molybdenum in order to enhance adhesion of subsequent deposited layers and then removing portion of the copper seed layer and adhesion layer to form a contact stud. 
Applicant appears to argue, starting in page 9, last paragraph, regarding Dalman and Boyko is silent as to disclose direct contacting between the molybdenum with the substrate and the copper layer with the molybdenum.
Dalman teaches that on a substrate (i.e. PIBO film) directly applied an enhance adhesion layer of molybdenum (Col. 7, line 64-65) for bonding direct subsequent copper layer (Col. 7, line 67). And Boyko 
Applicant argues, in page 8, paragraph 2, that Boyko and Dalman are silent regarding performing an adhesion layer etching.
The Examiner finds that Dalman teaches a metal seed/metal oxide of a molybdenum adhesion layer (Col. 7, lines 64-66) and Boyko discloses performing etching seed layer (see Fig. 1i) on the copper surface to produce copper etched surface.  It would have been obvious to incorporate the teaching of Dalman and Boyko to provide a conventional etching to removing portion of the seed layer and the molybdenum adhesion layer in order to form a contact stud in a printing wiring board.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 -5, 8-12, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyko (US 6,775,907) in view of Dalman (US 5,670,262).
Regarding claim 1, Boyko discloses a method for producing an electrical component (see Fig. Id), comprising: providing a substrate (11); coating a copper seed layer (30); covering at least a portion of the copper seed layer (30) with a coating of photoresist (40; see Fig. 1e); removing a section of the coating of the photoresist to produce a surface feature (38; see Fig. If)); performing a copper plating process 
Boyko substantially discloses all the claim limitations including, Col. 11, starting in line 29, etching the common layer (30; see Fig. 1i) to a width of the surface feature (51; see Fig. 1i) in order to produce copper features (51) that are electrically isolated from one another (see Fig. 1i). Boyko is silent as to disclose an epoxy substrate; coating at least one side of the substrate with an adhesion layer comprising molybdenum; and performing an adhesion layer etching on the copper etched surface.
However, Dalman teaches an adhesion layer comprising molybdenum (Col. 7, line 66) being applied in direct contact with a PIBO film (Col. 6, line 54). Dalman is silent as to teach the substrate is an epoxy substrate film. However, Dalman further teaches, in Col. 13, line 17, a PIBO epoxy base material is conventional in making electrical component. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed inventions to incorporate the teaching of Dalman with that of Boyko to provide a conventional epoxy film substrate in direct contact with the adhesion layer of molybdenum to enhance adhesion of subsequent deposited layers and then etching to remove portion of the seed layer and adhesion layer in order to form a contact stud in a printed wiring board. 
Boyko discloses coating a copper seed layer (i.e. copper layer 30) on a substrate. Boyko is silent as to disclose direct contacting between the molybdenum with the substrate and the copper layer directly contact with the molybdenum. Dalman teaches that on a substrate (i.e. PIBO film) directly applied an enhance adhesion layer of molybdenum (Col. 7, line 64-65) for directly bonding of subsequent copper layer (Col. 7, line 67). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed inventions to apply the copper layer 30 of Boyko directly on the molybdenum layer of Dalman such that the enhancing adhesion layer of Dalman will enhance in bonding between the substrate and the subsequent copper 30 of Boyko in order to make high density printed wiring boards using additive process.
Regarding claim 2, Boyko discloses the method according to claim 1, wherein the copper etching is a wet copper etching (etching solution; Col. 11, line 26).
Regarding claim 8, Boyko discloses a method for producing an electrical component, comprising: providing a substrate with a copper seed layer; covering at least a portion of the copper seed layer with a coating of photoresist; exposing the coating of photoresist; removing a section of the coating of the photoresist to produce a surface feature transferred from the mask; performing a copper plating process wherein the surface feature is filled with copper; removing the photoresist to produce a copper surface; performing a copper seed layer etching on the copper surface to produce copper etched surface.
Boyko is silent as to disclose an epoxy substrate; an adhesion layer comprising molybdenum; through a mask, to a radiation source; and performing an adhesion layer etching on the copper etched surface. However, Boyko substantially discloses, Col. 11, starting in line 29, etching the common layer (30; see Fig. 1 i) to a width of the surface feature (51; see Fig. 1 i) in order to produce copper features (51) that are electrically isolated from one another (see Fig. 1 i).
Dalman teaches an adhesion layer comprising molybdenum (Col. 7, line 66) being applied to a PIBO film (Col. 6, line 54). Dalman is silent as to teach the substrate is an epoxy substrate film. However, Dalman further teaches, in Col. 13, line 17, a PIBO epoxy base material is conventional in making electrical component. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed inventions to incorporate the teaching of Dalman with that of Boyko to provide a conventional epoxy film substrate and adhesion layer of molybdenum to enhance adhesion of subsequent deposited layers and then etching to remove portion of the seed layer and adhesion layer in order to form a contact stud in manufacturing a printed wiring board. 
Boyko discloses coating a copper seed layer (i.e. copper layer 30) on a substrate. Boyko is silent as to disclose direct contacting between the molybdenum with the substrate and the copper layer being in direct contact with the molybdenum. Dalman teaches that on a substrate (i.e. PIBO film) directly applied an enhance adhesion layer of molybdenum (Col. 7, line 64-65) for subsequent direct bonding copper layer (Col. 7, line 67). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed inventions to apply the copper layer 30 of Boyko directly on the molybdenum layer of Dalman such that the enhancing adhesion layer of Dalman will enhance in bonding between the substrate and the subsequent copper 30 of Boyko in order to make high density printed wiring boards using additive process.
Regarding claim 9, Boyko discloses the method according to claim 8, wherein the copper etching is a wet copper etching (etching solution; Col. 11, line 26).
Regarding claims 3 and 10, Boyko is silent as to disclose wherein the removing of the section of the coating of the photoresist is performed through a photoresist developer. However, Dalman teaches conventional photoresist developer to a radiation source (Col. 13, line 6-8). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Dalman with that of Boyko to provide applying conventional photoresist and developing process in forming photoresist layer for additive layer and then removing portion of the copper seed layer and adhesion layer to form a contact stud.
Regarding claims 4 and 11, Boyko is silent as to disclose wherein the substrate is an epoxy film. However, Dalman teaches, in Col. 1, line 25, a glass epoxy base material film is conventional. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Dalman with that of Boyko to provide a conventional epoxy substrate and adhesion layer of molybdenum in order to enhance adhesion of subsequent deposited layers.
Regarding claims 5 and 12, Boyko is silent as to disclose wherein the coating on the at least one side of the substrate with an adhesion layer comprising molybdenum is performed by a sputtering process. However, Dalman teaches an adhesion layer comprising molybdenum (Col. 7, line 66) and sputtering (Col. 8, line 2). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Dalman with that of Boyko to provide a conventional adhesion layer of molybdenum in order to enhance adhesion of subsequent deposited layers.
Regarding claim 15, Boyko discloses the method according to claim 8, wherein the copper plating process is performed wherein the surface feature (38) is filled with copper (50; see Fig. 1 g).
Regarding claim 21, Boyko discloses method for producing an electrical component, comprising: a first surface of a substrate (11); coating the substrate with a copper seed layer (30); covering at least a portion of the copper seed layer with a coating of photoresist (40); removing a section of the coating of the photoresist (48) to produce a surface feature (38); performing a copper plating process wherein the 
Boyko substantially discloses all the claim limitations including, Col. 11, starting in line 29, etching the common layer (30; see Fig. 1 i) to a width of the surface feature (51; see Fig. 1i) in order to produce copper features (51) that are electrically isolated from one another (see Fig. 1i), except an epoxy substrate; coating at least one side of the substrate with an adhesion layer comprising molybdenum; and performing an adhesion layer etching on the copper etched surface.
However, Dalman teaches an adhesion layer comprising molybdenum (Col. 7, line 66) being applied to a PIBO film (Col. 6, line 54). Dalman is silent as to teach the substrate is an epoxy substrate film. However, Dalman further teaches, in Col. 13, line 17, a PIBO epoxy base material is conventional in making electrical component. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed inventions to incorporate the teaching of Dalman with that of Boyko to provide a conventional epoxy film substrate and adhesion layer of molybdenum to enhance adhesion of subsequent deposited layers and then etching to remove portion of the copper seed layer and adhesion layer in order to form a contact stud in manufacturing a printed wiring board. 
Boyko discloses coating a copper seed layer (i.e. copper layer 30) on a substrate. Boyko is silent as to disclose direct contacting between the molybdenum with the substrate and the copper layer being in direct contact with the molybdenum. Dalman teaches that on a substrate (i.e. PIBO film) directly applied an enhance adhesion layer of molybdenum (Col. 7, line 64-65) for subsequent bonding of direct copper layer (Col. 7, line 67). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed inventions to apply the copper layer 30 of Boyko directly on the molybdenum layer of Dalman such that the molybdenum enhancing adhesion layer of Dalman will enhance in direct bonding between the substrate and the subsequent copper 30 of Boyko in order to make high density printed wiring boards using additive process.
Regarding claim 23, Boyko discloses the method of claim 21, wherein the copper etching is a wet copper etching (etching solution; Col. 11, line 26).

Claims 6, 13 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyko (US 6,775,907) in view of Dalman (US 5,670,262) and further in view of Daghighian (US 2015/0296610).
Regarding claims 6, 13 and 24, Boyko and Dalman are silent as to disclose wherein the sputtering process is produced by a magnetron. However, Daghighian teaches, in paragraph 50, magnetron sputtering. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Dalman with that of Boyko and Daghighian to provide a conventions adhesion layer of molybdenum by magnetron sputtering in order to enhance adhesion of subsequent deposited layers.

Claims 7, 14 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable o\er Boyko (US 6,775,907) in view of Dalman (US 5,670,262), and further in view of Matejat (US 2013/0105329).
Regarding claims 7, 14 and 22, Boyko and Dalman are silent as to disclose wherein the molybdenum is molybdenum disulfide. However, Matejat teaches, in paragraph 50, molybdenum disulfide. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Dalman with that of Boyko and Matejat to provide a conventional adhesion layer of molybdenum disulfide in order to enhance adhesion of subsequent deposited layers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYING KUE whose telephone number is (571)270-1502.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAYING KUE/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729